DETAILED ACTION
This is an Office action based on application number 15/517,463 filed 6 April 2017, which is a national stage entry of PCT/US17/21982 filed 11 March 2017, which claims priority to US Provisional Application Nos. 62/306,646 filed 11 March 2016 and 62/396,825 filed 20 September 2016, Claims 1-30 are pending. Claims 15-21 are withdrawn.
Amendments to the claims, filed 3 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s arguments in the response filed 3 December 2020 persuasively overcome the prior art rejections above, specifically Applicant arguments related attributed to the properties of the carrier layer. Therefore, the instant Office action is a second, non-final Office action.

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 3 September 2020, are withdrawn due to Applicant’s arguments and a reconsideration of the prior art references of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 3-6, 9, 11-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US Patent Application Publication No. US 2008/0286576 A1) (McGuire 576) in view of McGuire et al. (WIPO International Publication No. WO 2010/036981 A1) (McGuire 981), Rukavina et al. (US Patent Application Publication No. US 2007/0149749 A1) (Rukavina) and the evidence provided by Jenninger et al. (US Patent Application Publication No. US 2011/0133598 A1) (Janninger).

Regarding instant claims 1, 3-6, 9, 14 and 25, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, 
	Jenninger provides evidence that ARCOL PPG 2000 is a polypropylene glycol with an Mn of 2000 g/mol (page 5, paragraph [0078]).
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image1.png
    400
    539
    media_image1.png
    Greyscale


	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have been that the in-situ polymerized polyurethane layer of McGuire 981 is environmentally friendly and cost-effective.
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight included in the range of 1,400 to 2000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes having such properties form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance.
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Regarding instant claim 11, McGuire 576 further discloses the adhesive layer is a pressure-sensitive adhesive (page 2, paragraph [0020]).

Regarding instant claim 12, McGuire 576 further discloses the adhesive layer is protected by a conventional release liner (page 2, paragraph [0020]).

Regarding instant claim 13, McGuire 576 further discloses a carrier film is positioned on an exterior surface of the topcoat (page 2, paragraph [0020]), wherein an exemplary carrier film is a silicone coated polyester carrier film (page 8, paragraph [0109]) (i.e., a polymer liner).

Claims 2, 7, 10, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire 576 in view of McGuire 981, Rukavina, and the evidence provided by Jenninger, the Arcol® PPG-1000 Data Sheet (Arcol Data Sheet) and Das et al. (US Patent Application Publication No. US 2016/0251552 A1) (Das).

Regarding instant claims 2, 7, 10, and 26-29, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, 
	The Arcol Data Sheet provides evidence that Arcol PPG-1000 is a 1,000 molecular-weight propylene glycol.
	Further, Das provides evidence that ARCOL PPG-1000 polypropylene glycol is an exemplary polyether polyol having a number average molecular weight of from about 200 g/mol to 1000 g/mol (page 4, paragraphs [0056-0057]).
	Therefore, there exists a suggestion that the ARCOL PPG-1000 of McGuire 981 has a number average molecular weight of approximately 1000.
	Jenninger provides evidence that ARCOL PPG 2000 is a polypropylene glycol with an Mn of 2000 g/mol (page 5, paragraph [0078]).
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image1.png
    400
    539
    media_image1.png
    Greyscale

	FIG. 16 of Rukavina illustrates a Tan Delta peak. Paragraph [00022] of Applicant’s specification states that Loss Factor is also referred to as Tan Delta). Rukavina appears to illustrate that the Tan delta peak is relatively narrow and is inclusive of half-height loss factors occurring across a temperature span of less than 40ºC (i.e., the distance between the two points of the peak that are half the value of the max peak appear to occur over the span of 60ºC to less than 100ºC). Furthermore, FIG. 16 illustrates that the Tan Delta peak occurs at a temperature greater than 35ºC (i.e., 71.46ºC).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have 
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight between 900 and 1,400 or included in the range of 1,400 to 2,000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes 
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Claims 8, 22-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire 576 in view of McGuire 981 and Rukavina.

Regarding instant claims 8 and 22-24, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, paragraph [00041]). McGuire 981 further discloses that said polymer films are polyurethane-based (page 19, paragraph [00070]) from a polyurethane produce using at 
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image1.png
    400
    539
    media_image1.png
    Greyscale


	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have been that the in-situ polymerized polyurethane layer of McGuire 981 are environmentally friendly and cost-effective.
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight between 900 and 1,400 or included in the range of 1,400 to 2,000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes having such properties form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance.
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the rejections are withdrawn because Applicant’s arguments are unpersuasive.
The grounds of rejection are changed to further rely on the teachings of Rukavina, which discloses polyurethanes having the properties recited by the claims. The Examiner maintains that the combination of McGuire 981 with McGuire 576 encompasses an embodiment that is substantially identical to that of Applicant’s invention. Rukavina provides motivation to select the embodiment having the requisite properties to make articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/17/2021